Jordan, Judge.
Community Finance Company of Glennville, Incorporated filed in the City Court of Reidsville an affidavit for bail, a bond, and a copy of a purported loan contract between the plaintiff and the defendant. To this was attached process; however, no petition containing a declaration in trover or prayer for process was filed prior to or subsequent to these pleadings. The defendant filed a motion to quash process and service upon the ground that the plaintiff’s pleadings did not contain a prayer for process. This motion was denied and the exception is to that order and to the subsequent judgment of the court overruling the defendant’s general demurrers to the pleadings. Held:
“Persons against whom there is no prayer for process are not parties defendant to an action, and the clerk has no authority to annex to a petition a process requiring their appearance.” Seisel & Co. v. Wells, 99 Ga. 159 (1) (25 SE 266). *287Since the record in this case shows that the plaintiff failed to pray for process to issue against the defendant, the trial court erred in denying the defendant’s motion to quash process and service, and such error rendered the subsequent proceedings in this case nugatory. Seaboard Air Line R. Co. v. Holloman, 95 Ga. App. 602 (98 SE2d 177); Crown Laundry v. Burch, 205 Ga. 211 (53 SE2d 116).
Submitted September 7, 1965
Decided September 17, 1965.
Sdm Johnson, for plaintiff in error.

Judgment reversed.


Felton, C. J., and Deen, J., concur.